Citation Nr: 0412784	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  01-02 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of recovery of overpayment of 
nonservice-connected pension benefits in the amount of 
$5,215.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from September 
1942 to June 1943.  


This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
Department of Veterans Affairs (VA), Los Angeles, California 
Regional Office (RO).  The Committee denied the veteran's 
request for a waiver of recovery of his overpayment 
indebtedness in the amount of $5,215.00.  

The veteran was scheduled for a requested hearing before a 
traveling Veterans Law Judge of the Board situated at the RO 
in January 2004.  He failed to appear at that requested 
hearing.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was awarded VA improved pension benefits in 
January 1996, effective from June 1994.  VA notified the 
veteran that pension was an income-based program, and that he 
should notify VA immediately of any changes in income.

3.  In January 1997, the veteran knowingly failed to report 
additional assets and sources of income received in 1996, to 
include a payment from interest income.  

4.  The veteran was overpaid $5,215.00 in improved pension 
benefits, based upon his failure to accurately report his 
1996 through 1998 assets and income.

5.  The veteran was at fault in the creation of the 
overpayment of pension benefits, which resulted from the 
retroactive reduction of his award, after it was learned that 
he had previous unreported interest and other income; despite 
the notice provided to him, he did not promptly report this 
income.



6.  VA was without fault in the creation of the overpayment.  
The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the veteran, inasmuch as he 
accepted benefits to which he was not entitled, based on his 
income.

7.  The veteran's assets and income, with consideration of 
the costs of life's basic necessities, is sufficient to 
permit repayment of the overpayment indebtedness without 
resulting in excessive financial difficulty, and the 
collection of that indebtedness would not defeat the purpose 
of the pension benefit program, or otherwise be inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of pension benefits in the amount 
of $5,215.00, would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver of 
indebtedness.  Barger v. Principi, 16 Vet. App. 132 (2002).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his request 
for a waiver.  In short, the Board concludes from that review 
that the requirements for the fair development of the waiver 
request have been met in this case.  

Every possible avenue of assistance has been explored, and 
the appellant has had ample notice of what might be required 
or helpful to his case.  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The Board also notes that the appellant has not challenged 
the validity of the indebtedness; nor does there appear to be 
any reason to believe that the debt was improperly created.  
As such, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).

The appellant is seeking entitlement to a waiver of recovery 
of an overpayment of improved pension benefits in the amount 
of $5,215.00.  The Committee found that the collection of the 
overpayment from the appellant would not be against the 
principles or equity and good conscience.  See 38 C.F.R. 
§ 1.965 (2003).  

In the interest of clarity, the Board will initially present 
a factual background.  Thereafter, the Board will analyze the 
appellant's claim and render a decision. 


Factual Background

The basic facts of this case are not in dispute.  The veteran 
was awarded VA pension benefits under the improved pension 
program in January 1996, effective from June 1994, with the 
monthly rate based on his countable income, as reported by 
him.  His May 1994 application form, VA Form 21-526, had 
requested information from him relating to the total amount 
of income received and source of all income.  

The veteran was required to complete annual income reporting 
forms, entitled Improved Pension Eligibility Verification 
Reports (EVRs).  Each of these forms requested that he 
provide information about all assets and income, including 
cash, stocks, mutual funds, interest income and income from 
any other source.  

Each EVR noted that the law provided for severe penalties for 
the willful submission of any statement or evidence of a 
material fact, knowing it is false, or fraudulent acceptance 
of any payment to which a payee is not entitled.  The record 
contains EVR's signed by the veteran for each year from 1996 
to 1998, inclusive.  On the April 1996 form, he indicated 
"none" in the space clearly marked for reporting interest 
income and all other annual income.  In the 1996 form, under 
net worth, the veteran reported that he received $90 per 
month from "shares."  

In August 1996, the RO determined that the veteran had failed 
to report interest income that he had received in 1995, thus 
creating an overpayment of $1,585.00.  The veteran requested 
a waiver of that overpayment in August 1996.  Pursuant to 
that request, the veteran submitted a financial status 
report, wherein, he reported $656 in total monthly income, 
and assets totaling $16,009, consisting primarily of stocks 
in the amount of $16,000.  In October 1996, the veteran was 
granted a waiver of the recovery of that overpayment based 
upon a finding that financial hardship would be imposed upon 
him if the overpayment were collected.  

In January 1997, the veteran submitted another EVR.  On the 
form, he indicated "none" in the space clearly marked for 
reporting interest income and all other annual income.  Under 
"net worth," he reported that he had no cash, interest 
bearing bank accounts, stocks, bonds, mutual funds, or any 
other property.  

Based upon the January 1997 EVR, the RO increased the 
veteran's improved pension award, effective from February 1, 
1996.  

The veteran submitted an EVR in January 1998.  In the January 
1998 EVR, he reported that during 1997, he had received 
$1,898.30 in interest and dividends income.  Under "net 
worth," he indicated that throughout 1997 he had $11,000.00 
in an interest bearing account, and $16,000 in stocks, bonds, 
or mutual funds.  

In August 1999, the RO proposed to retroactively reduce the 
veteran's pension award, effective from February 1, 1997 
based upon the information provided by him in the January 
1998 EVR that showed income for 1997 that had not previously 
been reported.  

In November 1999, the RO notified the veteran that an 
overpayment of pension benefits, in the amount of $5,215.00, 
was being assessed against him, and would have to be 
collected.  

Pursuant to the request for a waiver of his overpayment 
indebtedness, in November 1999, the veteran submitted a 
completed Financial Status Report (FSR).  In that report, he 
indicated that his monthly income consisted of Social 
Security benefits of $465, VA pension of $80, and interest 
income of $158, for a total monthly income of $703.00.  His 
monthly expenses were reported to total $478, for a positive 
net monthly balance after expenses of $225.  The monthly 
expenses included $200 for food.  He reported no rental 
expenses, claiming that he was homeless and lived in his car.  
His listed assets were $35,000 cash in the bank, and one 
vehicle valued at a total of $800.  He reported no debts.  

The veteran filed a second FSR dated in June 2000.  In that 
report, he indicated that his total monthly income was $887.  
His monthly expenses were reported to total $831, for a 
positive net monthly balance after expenses of $56.  The 
monthly expenses included $320 for food and $100 for 
transportation.  His listed assets were $38,000 cash in the 
bank, and one vehicle valued at a total of $800.  He reported 
no debts  


Analysis

The appellant requests a waiver of the recovery of the 
overpayment of VA improved pension benefits that was created 
in the amount of $5,215.00.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  (1) Fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302 (West 
2002).  The Board's review of the record reflects that in its 
January 2000 waiver decision, the Committee determined that 
there was no indication of fraud, misrepresentation or bad 
faith on the part of the appellant in this case.  

The Board agrees with that preliminary finding.  Therefore, 
there is no statutory bar to waiver of recovery of the 
overpayment.  

The question before the Board for review is the issue of 
whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The following 
is pertinent to this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.
38 C.F.R. § 1.965(a).

The veteran contends that the principles of equity and good 
conscience would support his request for a waiver, since 
according to him, he was not at fault in the creation of the 
overpayment and its collection would impose an undue 
hardship.  In general, he argues that he was not at fault 
since he did not feel that the debt was his error.  He also 
contends that insistence by VA upon repayment would impose an 
undue hardship upon him.  Specifically, the veteran states 
that he is living out of his car, and that forcing the 
repayment of the indebtedness over time will reduce his 
income to the point that he will not be able to afford the 
upkeep on his car, and will thus be left on the street.  

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must and 
has considered all of these specifically enumerated elements.  
However, the Board finds that the issues of fault, unjust 
enrichment, undue hardship, and whether there would be a 
defeat of the purpose of an existing benefit to the veteran 
are more significant to the case before the Board.  

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt"  (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

The Board has carefully reviewed the entire record, in light 
of the veteran's contentions and the applicable law and 
regulations.  Essentially, in terms of fault, the veteran 
alleges that he was not at fault without giving specific 
reasons for his beliefs.  The evidence does not support this 
allegation.  The evidence of record demonstrates that the 
veteran failed to accurately report interest income, and 
income from other sources, such as stocks.  He also failed to 
provide an accurate portrayal of his assets.  

The most flagrant abuse by the veteran occurred in the 
January 1997 EVR submission, when he reported no other income 
and no assets, when, in fact, he had both.  A VA pension 
recipient must notify VA of all circumstances which will 
affect his or her entitlement to receive, or the rate of, the 
benefit being paid.  Such notice must be furnished when the 
recipient acquires knowledge that his or her income changed.  
38 C.F.R. § 3.660(a)(1).

After consideration of the record, the Board concurs with the 
RO that the veteran was at fault in the creation of the 
overpayment.  He had been properly advised that the pension 
program was income based and that he was under an obligation 
to accurately and completely report all income and the 
sources thereof.  Moreover, the claims folder is replete with 
written notification to him of the necessity to report all 
assets and income, including interest income.  Significantly, 
the January 1997 EVR, in which the veteran had most grossly 
mischaracterized his finances, was submitted less than 4 
months after he had been granted a waiver of a prior 
overpayment that had been created by similar 
mischaracterizations.  

The veteran's income for the period in question was at a 
level which did not permit payment of improved pension, and 
had he provided correct financial information to VA, the 
running award of pension would have been reduced.  The RO 
took appropriate action to terminate his award once 
information was reviewed regarding the previously unreported 
1996 and 1997 income.  Thus, with regard to the balancing of 
faults between the veteran and VA, all fault in the creation 
of the debt rests with the veteran.  

The Board has also considered whether recovery of the 
overpayment would defeat the original purpose of the benefit, 
by nullifying the object for which it was intended.  Pension, 
as noted above, is an income-based program, intended to 
provide a basic level of support for veterans with wartime 
service.  Recovery of those amounts to which the veteran was 
not entitled in view of his countable income would not defeat 
the purpose of the benefit.  This would not affect the 
veteran's other sources of income, including his Social 
Security benefits and his access to interest and principal 
from his savings.  


On the other hand, failure of the Government to insist upon 
its right to repayment of this debt would result in his 
unjust enrichment at the expense of the Government.  The 
veteran in this case did not, according to the available 
record, change his position due to his detriment and as a 
result of the award of pension.

Finally, the Board must analyze whether recovery of the 
overpayment from the veteran would result in undue financial 
hardship.  In the FSR's submitted, there is shown a positive 
monthly balance after payment of monthly expenses from $225 
in 1999 to $56 in 2000.  The existence of a monthly surplus 
demonstrates that the veteran has liquid assets available 
that would be able to cover the repayment of his total 
indebtedness over time.  It appears that he could 
conservatively afford a monthly payment of at least $100 and 
still be able to afford all other quoted expenses for 
necessities.  

A realistic projection of the appellant's foreseeable 
financial status is that he would be able to pay a similar 
amount per month toward the overpayment indebtedness.  
Normally, debts to VA are paid off within a 5 year (60 month) 
period.  On that basis, the Board finds that the veteran 
should be able to repay his overpayment indebtedness over 
time out of the monthly surplus he receives.  By the same 
token, it is noted that he has substantial liquid assets 
totaling $38,000 in 2000.  These assets have been increasing 
over the years.  Thus, the veteran would have the option of 
paying off the indebtedness in one lump sum without affecting 
his monthly income.  

The Board also notes that the veteran is essentially debt-
free.  He is expected to accord a debt to VA the same regard 
given to any other debt.  With prudent budgeting, it is 
apparent that collection of the overpayment would not in any 
way deprive him of the basic necessities of life.  The Board 
is cognizant of the veteran's contentions regarding the 
impact of his age and his disabilities on his ability to 
repay the indebtedness.  

The Board is also aware that he states that his primary 
source of shelter is his car.  There is no evidence, however, 
that he will be forced to endure a lack of food, clothing, 
warmth, or shelter as a result of the collection of the debt.  
Thus, there is no indication that recovery of the overpayment 
would cause undue hardship.

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment at issue would be unfair, 
unconscionable, or unjust.  This is so particularly since the 
veteran continued to accept VA pension at a time when he had 
higher income than he had previously reported to VA.  
Moreover, in light of the fact that the veteran has had more 
than one pension overpayment created under similar 
circumstances, the fault of the veteran must be accorded 
significantly greater weight than other elements in this 
analysis.  

The Board finds, therefore, that under the principles of 
equity and good conscience, taking into consideration all of 
the specifically enumerated elements of 38 C.F.R. § 1.965(a), 
it would not be unfair to recover the veteran's improved 
pension overpayment indebtedness in the amount of $5,215.00.  
The end result would not be unduly favorable or adverse to 
either the Government or the veteran.  The evidence in this 
case is not so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. § 5107(b).  Accordingly, the 
prior decision of the RO is affirmed, and the veteran's 
request for a waiver is denied. 


ORDER

Entitlement to waiver of recovery of the overpayment of 
improved pension benefits, in the calculated amount of 
$5,215.00, is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



